DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 3/5/2020.
Claims 1-10 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 6 – the arcuate guiding surface.
Claims 8-10 – the heat pump system and all of the elements of the heat pump system.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “an accumulator assembly”.  It is not clear if this refers to the same accumulator assembly recited in parent claim 8.
Claim 9 also requires, by virtue of the recited flow sequences for the heating and cooling modes, that one heat exchanger is an evaporator in both a heating and cooling mode, and a second heat exchanger is a condenser in both a heating and cooling 
The recited sequences also recite that refrigerant flow “via” the accumulator assembly.  This can be interpreted as requiring the refrigerant to flow through the accumulator in each mode.  However, it is not clear how this will work with a single port serving as both the inlet and outlet of the accumulator, i.e. the refrigerant does not flow through the accumulator but instead bypasses the accumulator.
At line 9 the claim recites, “and/or in the heating mode”.  The meaning of the “and/or” is not clear, but this can apparently be resolved by merely stating “and”.        

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 8, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0267951 to Berg.
Regarding claim 1, Berg teaches an accumulator assembly (Fig. 2), characterized in comprising:

a connecting pipe (124), having a first end connected to the inlet and outlet port, and a second end for connection to an air conditioning system. (See Fig. 1).

Regarding claim 2, Berg teaches the accumulator assembly as recited in claim 1, characterized in that the inlet and outlet port is disposed at a lowest point of the bottom of the accumulator tank body. (see Fig. 2)

Regarding claim 3, Berg teaches the accumulator assembly as recited in claim 1, characterized in that the inlet and outlet port is disposed at a center point of the bottom of the accumulator tank body. (See Fig. 2)

Regarding claim 4, Berg teaches the accumulator assembly as recited in claim 1, characterized in that the accumulator tank body has a level bottom. (see Fig. 2)

Regarding claim 8, Berg teaches a heat pump system, characterized in comprising an accumulator assembly, said accumulator assembly comprising: 
an accumulator tank body, wherein an inlet and outlet port is disposed at the bottom of the tank body and is flush therewith; and a connecting pipe, having a first end connected to the inlet and outlet port, and a second end connected downwardly to the heat pump system.


Regarding claim 9, (NOTE: see the 112 rejection of this claim), Berg teaches the heat pump system as recited in claim 8, characterized in further comprising a heat exchange circuit (Fig. 1) having a compressor exhaust port (108, par. 22), a four-way valve assembly (110), a condenser (112, during cooling mode, par. 27), a throttling member (116a), an accumulator assembly (126), an evaporator (118, during cooling mode, par. 27) and a compressor suction port (120), sequentially connected via pipes;
wherein, the four-way valve assembly is capable of switching the flow direction to enable a cooling mode and a heating mode; (par. 22).
in the cooling mode, the refrigerant medium is circulated from the compressor exhaust port to the compressor suction port via the four-way valve assembly, condenser, throttling member, accumulator assembly, and evaporator; and/or (see par. 22, solid lines in valve (110) show the order of the cooling mode)
in the heating mode, the refrigerant medium circulates from the compressor exhaust port to the compressor suction port via the four-way valve assembly, evaporator, accumulator assembly, throttling member, and condenser. (see par. 22, dashed lines in valve (110) show the order of the cooling mode)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 5, 6, 7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0267951 to Berg in view of 2014/0034275 to Grabon.
Regarding claims 5, 6, and 7, Berg teaches the accumulator assembly as recited in claim 1, but does not teach,
Claim 5 - characterized in that the connecting pipe is welded to the inlet and outlet port.
Clam 6 - the inlet and outlet port is provided with an arcuate flow guiding surface.
Claim 7 - characterized in further comprising the connecting pipe being a round pipe.
	Grabon teaches an accumulator (title) with circular inlet an outlet ports (24, 26, Fig. 6), and the device is assembled using welding (par. 25).
Regarding claims 5 and 7, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Berg, in view of Grabon, in order to utilize pipes have common readily available geometries and manufacturing techniques commonly used in metal working, in particularly to avoid the need of additional manufacturing steps, such as drilling holes that would be required by fasteners.    
	Regarding claim 6, in the absence of further limitations in this claim, or a figure explaining the limitation, a circular inlet/outlet port (Grabon, 24, 26, Fig. 6) will be . 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0267951 to Berg in view of US 2002/0189280 to Taira and US 7,591,145 to Wiggs.
Regarding claim 10, Berg teaches the heat pump system as recited in claim 9, but does not teach, 
characterized in that the condenser has a volume greater than that of the evaporator, wherein:
in the cooling mode, the connecting pipe serves as a drain pipe, and a portion of the refrigerant flows out of the accumulator tank body;
in the heating mode, the connecting pipe serves as a liquid inlet pipe, and a portion of the refrigerant flows into the accumulator tank body.
Taira teaches that the size of a condenser needs to be increased when using certain refrigerants, and that the ratio of the volume of the condenser to the evaporator can be 1.5 (par. 3).
Wiggs teaches that a greater refrigerant charge is needed in the system during the cooling mode than in the heating mode, thus refrigerant would drain from the receiver into the system during cooling and then fill back in to the receiver during heating (col. 12, 35-45).  

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763